
	
		II
		110th CONGRESS
		1st Session
		S. 1052
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Salazar (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  provide States with the option to provide nurse home visitation services under
		  Medicaid and the State Children's Health Insurance Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Children and Families Act
			 of 2007.
		2.Findings and
			 Purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Medicaid and the
			 State Children’s Health Insurance Program have collectively provided health
			 insurance coverage to over 38,000,000 low-income pregnant women and
			 children.
				(2)Evidence-based
			 nurse home visitation programs can improve the health status of low-income
			 pregnant women and children enrolled in Medicaid and the State Children’s
			 Health Insurance Program by promoting access to prenatal and well-baby care,
			 reducing pre-term births, reducing high-risk pregnancies, increasing time
			 intervals between first and subsequent births, and improving child cognitive,
			 social and behavioral skills, and development.
				(3)In addition to
			 health benefits, evidence-based nurse home visitation programs have been proven
			 to increase maternal employment and economic self-sufficiency and significantly
			 reduce child abuse and neglect, child arrests, maternal arrests, and
			 involvement in the criminal justice system.
				(4)Evidence-based
			 nurse home visitation programs are cost effective, yielding a 5-to-1 return on
			 investment for every dollar spent on services, and producing a net benefit to
			 society of $34,000 per high risk family served.
				(b)PurposeThe purpose of this Act is to encourage
			 States to utilize evidence-based nurse home visitation services for low-income
			 pregnant mothers and children to—
				(1)improve the prenatal health of
			 children;
				(2)improve pregnancy
			 outcomes;
				(3)improve child
			 health and development;
				(4)improve child
			 development and mental health related to elementary school readiness;
				(5)improve family
			 stability and economic self-sufficiency;
				(6)reduce the
			 incidence of child abuse and neglect;
				(7)reduce maternal
			 and child involvement in the criminal justice system; and
				(8)increase birth
			 intervals between pregnancies.
				3.Additional
			 options for States to provide nurse home visitation services
			(a)SCHIPSection
			 2110(a)(15) of the Social Security Act (42 U.S.C. 1397jj(a)(15)) is
			 amended—
				(1)by inserting
			 (A) after (15); and
				(2)by adding at the
			 end the following:
					
						(B)(i)Evidence-based nurse
				home visitation services (such as services related to improving prenatal
				health, pregnancy outcomes, child health and development, school readiness,
				family stability and economic self-sufficiency, reducing child abuse, neglect,
				and injury, reducing maternal and child involvement in the criminal justice
				system, and increasing birth intervals between pregnancies) on behalf of a
				targeted low-income child who has not attained age 2 and is the first live
				birth to a biological mother, but only if such services are provided in
				accordance with outcome standards that have been replicated in multiple,
				rigorous, randomized controlled trials in multiple sites, with outcomes that
				improve prenatal health of children, pregnancy outcomes, child health, child
				development, academic achievement, and mental health, reduce child abuse,
				neglect, and injury, reduce maternal and child involvement in the criminal
				justice system, increase birth intervals between pregnancies, and improve
				maternal
				employment.
							.
				(b)MedicaidSection
			 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended—
				(1)in paragraph
			 (27), by striking and at the end;
				(2)by redesignating
			 paragraph (28) as paragraph (29); and
				(3)by inserting
			 after paragraph (27) the following:
					
						(28)evidence-based
				nurse home visitation services (such as services related to improving prenatal
				health, pregnancy outcomes, child health and development, school readiness,
				family stability and economic self-sufficiency, reducing child abuse, neglect,
				and injury, reducing maternal and child involvement in the criminal justice
				system, and increasing birth intervals between pregnancies) for a first-time
				pregnant woman or on behalf of a child who has not attained age 2 and is the
				first live birth to a biological mother, but only if such services are provided
				in accordance with outcome standards that have been replicated in multiple,
				rigorous, randomized controlled trials in multiple sites, with outcomes that
				improve prenatal health of children, pregnancy outcomes, child health, child
				development, academic achievement, and mental health, reduce child abuse,
				neglect, and injury, reduce maternal and child involvement in the criminal
				justice system, increase birth intervals between pregnancies, and improve
				maternal employment;
				and
						.
				(c)Rule of
			 constructionNothing in the amendments made by this Act shall be
			 construed as affecting the ability of a State under the Medicaid program under
			 title XIX of the Social Security Act or the State Children's Health Insurance
			 Program under title XXI of such Act to provide nurse home visitation services
			 as part of another class of items and services falling within the definition of
			 medical assistance or child health assistance under such titles, or as an
			 administrative expenditure for which payment is made under section 1903(a) or
			 2105(a) of such Act, on or after the date of enactment of this Act.
			(d)Timely approval
			 of amendments or proposalsThe Secretary of Health and Human
			 Services shall, in a timely manner, review and notify a State of the
			 Secretary's approval or disapproval of—
				(1)any proposed
			 amendment to a State Medicaid plan under title XIX of the Social Security Act
			 to provide nurse home visitation services as medical assistance described in
			 section 1905(a)(28) of such Act;
				(2)any proposed
			 amendment to a State child health plan under title XXI of such Act to provide
			 such services as child health assistance described in section 2110(a)(15)(B) of
			 such Act; or
				(3)any proposal
			 submitted under section 1115 of such Act to provide nurse home visitation
			 services described in sections 1905(a)(28) and 2110(a)(15)(B) of such Act under
			 a waiver approved under such section 1115.
				(e)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007, and apply to child health assistance provided under title XXI of the
			 Social Security Act and medical assistance provided under title XIX of such Act
			 on or after that date.
			
